Opinion filed October 21,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00218-CV
                                                    __________
 
                               ANDREW
McCORMACK, Appellant
 
                                                             V.
 
               VICTORIA
DIANE (McCORMACK) TORRES, Appellee

 
                                   On
Appeal from the 318th District Court
 
                                                          Midland
County, Texas
 
                                                 Trial
Court Cause No. FM 50,246
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Andrew
McCormack has filed in this court a motion to dismiss his appeal.  McCormack
states that all disputes and controversies have been resolved.  The motion is
granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
October 21, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.